DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 2/22/2021 and in the supplemental amendment on 3/4/2021. The claim amendments are entered. Presently, claims 1-20 remain pending. Claims 1-14 and 16-20 have been amended.

Response to Arguments
Applicant's arguments filed on 2/22/2021 and 3/4/2021 have been fully considered. 

Applicant has amended the claims to provide further clarifying details about the claimed invention that can overcome the prior art references. Accordingly, the §103 rejections are withdrawn. 

Applicant argues in the supplemental response that the claim amendments are sufficient to overcome a §101 rejection (Supp. pgs. 13-14). This is not persuasive. The specification recites an artificial intelligence (AI) system, .e.g. IBM Watson®, at only paragraphs [0032] and [0035]. The cited paragraphs merely state that a temporal awareness can be given to an AI system such as Watson® without more. That is, the specification does not provide specific and substantive details on how the artificial intelligence utilizes the process steps as recited in the claims to 
Furthermore, as Applicant recites in the supplement response, an AI system can be just a collection of processors (Supp. pg. 14). That is, the AI system as described in the specification amounts to just a computing device. As such, the use of a computer device with computing components and instructions to perform the mental step does not negate the fact that the steps themselves recite a mental step (MPEP 2106.04(a)(2)(III)(C)). The AI system thus amounts to a generic computer that can apply the mental steps (see MPEP 2106.05(b)). 
Indeed, the claim limitations describe steps for tasks essentially related to identifying, labeling, analyzing, and weighting text passages to determine an answer to a query based on the reviewed passages. These are steps that can be performed mentally. As stated above, the inclusion of a computer device with computing components serves to denote a generic computer for performing the mental steps. 
Therefore, the claim limitations are not sufficient to provide an integration into a practical application and the limitations do not amount to significantly more than the judicial exception.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities: there should be a comma immediately after the phrase “artificial intelligence system” on line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In evaluating subject matter eligibility under 35 U.S.C. §101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim falls within one of the four statutory categories, then the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). 
The Step 2A analysis is broken down into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, or certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, then the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If so, then the evaluation ends and there is no §101 rejection under Step 2A. However, if it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, then the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). 
In Step 2B, if an abstract idea is present within the claim, then any element or combination of elements in the claim must sufficiently amount to significantly more than the abstract idea itself in order to qualify as eligible subject matter under §101. 


Step 1
	Under the first part of the analysis, claims 1-7 recite a method, claims 8-15 recite a computer program product comprising computer-readable mediums, and claims 16-20 recite a system. Accordingly, these claims fall within the four statutory categories and the analysis now proceeds to Step 2A, Prong 1. 

Step 2A, Prong 1
	Under this step, a determination is made as to whether the claims recite a judicial exception (e.g. mathematical concepts, mental processes, or certain methods of organizing human activity). In this case, the claims are determined to recite a judicial exception as explained below.
Claims 1-7 are analyzed below. Independent claims 8 and 16 are substantially similar to independent claim 1 and thus are rejected for the same/similar reasons as claim 1. Independent claim 8 just adds in computer storage devices, which still amounts to a mental step that can be performed on a generic computer. See MPEP 2106.04(a)(2)(III)(C). Likewise, independent claim 16 just adds in a system with processors, which still amounts to a mental step that can be performed on a generic computer. See MPEP 2106.04(a)(2)(III)(C).
Dependent claims 9-15 and 17-20 are substantially similar to dependent claims 2-7 and are rejected for the same/similar reasons as claims 2-7. 


Claim 1 recites:
A 
tagging, by an artificial intelligence system, words found in each sub-passage of a text passage with a part of speech (POS) tag, wherein the POS tag identifies each of the words as being one of a group consisting of a noun, a verb, an adverb, and an adjective (which amounts to a mental step that can be performed on a computer as denoted by the artificial intelligence system. See MPEP 2106.04(a)(2)(III)(C).); 
generating, by the artificial intelligence system, a sub-passage triple based on the POS tags for the words found in each sub-passage of the text passage, wherein the sub-passage triple includes a sub-passage entity, a sub-passage action, and a sub-passage date, wherein the sub-passage entity identifies an entity in each sub-passage, wherein the entity is associated with the POS tagged word, wherein the sub-passage action describes an action associated with the entity, wherein the sub-passage date defines a time range during which the action was performed, and wherein the sub-passage entity, the sub-passage action, and the sub- passage date are three components of the sub-passage triple (which amounts to a mental step that can be performed on a computer as denoted by the artificial intelligence system. See MPEP 2106.04(a)(2)(III)(C).); 
determining, by the artificial intelligence system, that a first component of the sub-passage triple addresses a predetermined focus of the question  (which amounts to a mental step that can be performed on a computer as denoted by the artificial intelligence system. See MPEP 2106.04(a)(2)(III)(C).);
the artificial intelligence system, the first component of the sub-passage triple higher than a combined weight of a second component of the sub-passage triple and a third component of the sub-passage triple (which amounts to a mental step that can be performed on a computer as denoted by the artificial intelligence system. See MPEP 2106.04(a)(2)(III)(C).);
…
parsing, by the artificial intelligence system, the question to identify a lexical answer type for the question, a question action for the question, and a question timestamp for the question, wherein the lexical answer type indicates what type of question is being asked in the question, wherein the question action describes an action referenced in the question that was performed by an entity of an entity type, wherein the question timestamp defines a time range during which the action referenced in the question was performed by the entity, and wherein the lexical answer type, the question action, and the question timestamp are three components of a question triple (which amounts to a mental step that can be performed on a computer as denoted by the artificial intelligence system. See MPEP 2106.04(a)(2)(III)(C).); 
determining, by the artificial intelligence system, that a first component of the question triple addresses a predetermined focus of the question (which amounts to a mental step that can be performed on a computer as denoted by the artificial intelligence system. See MPEP 2106.04(a)(2)(III)(C).); AUS920160316US1Page 2 of 24 15/278,172 
Supplemental Amendment Dweighting, by the artificial intelligence system, the first component of the question triple higher than a combined weight of a second component of the question triple and a third component of the question triple to generate a weighted (which amounts to a mental step that can be performed on a computer as denoted by the artificial intelligence system. See MPEP 2106.04(a)(2)(III)(C).); 
…
identifying, by the artificial intelligence system, a candidate passage from the multiple candidate passages that has a weighted sub-passage triple that matches the weighted question triple(which amounts to a mental step that can be performed on a computer as denoted by the artificial intelligence system. See MPEP 2106.04(a)(2)(III)(C).); 
….

Claim 2 recites a weighing step, which amounts to a mental step. See MPEP 2106.04(a)(2)(III).

Claim 3 recites a sematic matching step, which amounts to a mental step. See MPEP 2106.04(a)(2)(III).

Claim 4 recites a stem word matching step, which amounts to a mental step. See MPEP 2106.04(a)(2)(III).

Claim 5 recites a synonym matching step, which amount to a mental step. See MPEP 2106.04(a)(2)(III).

Claim 6 recites an applying analysis step, which amount to a mental step. See MPEP 2106.04(a)(2)(III).

Claim 7 recites an applying analysis step, which amount to a mental step. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must now be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Claim 1 recites:
receiving, by the artificial intelligence system, a question (which amounts to an additional element of receiving data. See MPEP 2106.05(g).);
…
retrieving, by the artificial intelligence system, multiple candidate passages for answering the question (which amounts to an additional element of receiving data. See MPEP 2106.05(g).);
… 
the artificial intelligence system, each unrelated passage from the candidate passage to create a filtered candidate passage, wherein each unrelated passage contains information not found in the triple for the POS tagged word (which amounts to an additional element of applying the judicial exception. See MPEP 2106.05(f).); and 
returning, by the artificial intelligence system, the filtered text passage to answer the question (which amounts to an additional element of outputting data. See MPEP 2106.05(g).).

Claim 2 recites a weighing step (which amounts to an additional element of applying the judicial exception. See MPEP 2106.05(f)) and a returning step of the weighted text passage (which amounts to an additional element of outputting data. See MPEP 2106.05(g)).

Claim 3 recites a sematic matching step, which amounts to an additional element of applying the judicial exception. See MPEP 2106.05(f).

Claim 4 recites a stem word matching step, which amounts to an additional element of applying the judicial exception. See MPEP 2106.05(f).

Claim 5 recites a synonym matching step, which amounts to an additional element of applying the judicial exception. See MPEP 2106.05(f).

Claim 6 recites an applying analysis step, which amounts to an additional element of applying the judicial exception. See MPEP 2106.05(f).

Claim 7 recites an applying analysis step, which amounts to an additional element of applying the judicial exception. See MPEP 2106.05(f). 

Step 2B 
Based on the Step 2A determination that the claims are directed to a judicial exception, it must now be determined if the claims contain any element or combination of elements that sufficiently amount to significantly more than the judicial exception as stipulated in Step 2B in order to qualify as eligible subject matter under §101. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.  
Furthermore, the claim limitation elements recited above also correspond to well-known, routine, and conventional activities as described below.

Claim 1 recites:
receiving, by the artificial intelligence system, a question (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of receiving data. See MPEP 2106.05(g).);
…
the artificial intelligence system, multiple candidate passages for answering the question (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of receiving data. See MPEP 2106.05(g).);
…
removing, by the artificial intelligence system, each unrelated passage from the candidate passage to create a filtered candidate passage, wherein each unrelated passage contains information not found in the triple for the POS tagged word (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of applying the judicial exception. See MPEP 2106.05(f).);PATENT Docket No.0095-0299and 
returning, by the artificial intelligence system, the filtered text passage to answer the question (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of outputting data. See MPEP 2106.05(g).).  

Claim 2 recites a weighing step (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of applying the judicial exception. See MPEP 2106.05(f)) and a returning step of the weighted text passage (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of outputting data. See MPEP 2106.05(g)).

Claim 3 recites a sematic matching step, which amounts to an additional element in correlation with a well-understood, routine, conventional activity of applying the judicial exception. See MPEP 2106.05(f).

Claim 4 recites a stem word matching step, which amounts to an additional element in correlation with a well-understood, routine, conventional activity of applying the judicial exception. See MPEP 2106.05(f).

Claim 5 recites a synonym matching step, which amounts to an additional element in correlation with a well-understood, routine, conventional activity of applying the judicial exception. See MPEP 2106.05(f).

Claim 6 recites an applying analysis step, which amounts to an additional element in correlation with a well-understood, routine, conventional activity of applying the judicial exception. See MPEP 2106.05(f).

Claim 7 recites an applying analysis step, which amounts to an additional element in correlation with a well-understood, routine, conventional activity of applying the judicial exception. See MPEP 2106.05(f). 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/            Supervisory Patent Examiner, Art Unit 2121